[Cite as Schuman v. Dept. of Job & Family Servs., 2017-Ohio-5769.]




ANDREW SCHUMAN                                        Case No. 2017-00362-PQ

       Requester                                      Judge Patrick M. McGrath

       v.                                             ENTRY ADOPTING
                                                      RECOMMENDATION OF
OHIO DEPARTMENT OF                                    SPECIAL MASTER
JOB AND FAMILY SERVICES

       Respondent


        {¶1} On June 6, 2017, the Special Master issued a report recommending that
the court issue an order DISMISSING the complaint for failure to state a claim.
Civ.R. 12(B)(6). R.C. 2743.75(F)(2) states, in part: “Either party may object to the report
and recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * *.” No objections were
filed by either party.
        {¶2} The court determines that there is no error of law or other defect evident on
the face of the Special Master’s decision.               Therefore, the court adopts the Special
Master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein. The complaint is hereby ordered DISMISSED.
        {¶3} Court costs are assessed against Requester. The Clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                                          PATRICK M. MCGRATH
                                                          Judge
Case No. 2017-0362-PQ          -2-                                 ENTRY


cc:
Andrew Schuman                  Cheryl R. Hawkinson
610 5th Street                  Assistant Attorney General
Bowling Green, Ohio 43402       30 E. Broad Street, 26th Floor
                                Columbus, Ohio 43215-3428

                                Renata Y. Staff
                                Assistant Attorney General
                                Constitutional Offices Section
                                30 East Broad Street, 16th Floor
                                Columbus, Ohio 43215


Filed June 28, 2017
Sent to S.C. Reporter 7/7/17